NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                     IN THE DISTRICT COURT OF APPEAL
                                     OF FLORIDA
                                     SECOND DISTRICT

WANDA DIPAOLA, STEPHEN               )
RINKO, and WANDA DIPAOLA             )
STEPHEN RINKO GENERAL                )
PARTNERSHIP,                         )
                                     )
             Appellants,             )
                                     )
v.                                   )    Case No. 2D18-3152
                                     )
NATIONWIDE INSURANCE                 )
COMPANY OF FLORIDA,                  )
                                     )
             Appellee.               )
                                     )

Opinion filed December 6, 2019.

Appeal from the Circuit Court for
Sarasota County; Frederick P.
Mercurio, Judge.

Saul Escobar of Escobar & DeCarlo,
LLC, Miami, for Appellants.

Mihaela Cabulea, Anthony J. Russo
and Thomas A. Keller of Butler
Weihmuller Katz Craig LLP, Tampa,
for Appellee.


PER CURIAM.

             Affirmed.


NORTHCUTT, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.